Citation Nr: 1216956	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation percent for a liver disorder manifested by Dubin-Johnson syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was subsequently transferred to the RO in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in January 2011.  A transcript of the hearing has been associated with the claims file.  

The Veteran in December 2005 and December 2008 raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected posttraumatic stress disorder (PTSD).  Because the issue of entitlement to a higher rating for PTSD is not at present in appellate status before the Board, the Board does not have jurisdiction over the claim for a TDIU, and it is referred to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDING OF FACT

Throughout the initial evaluation period, the Veteran's Dubin-Johnson syndrome has been manifested by a disability picture that is nonsymptomatic.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for Dubin-Johnson syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.14, 4.20, 4.27, 4.114 Diagnostic Code 7345 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran's claim for a higher rating arises from an appeal of the initial rating assigned in a May 2007 rating decision.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding this claim.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, his statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  

Second, the claims file contains the Veteran's service treatment records, as well as the post-service medical reports of VA and private treatment providers that are pertinent to the period of appellate review.  The Board notes, in this regard, that his the Veteran's VA treatment records through August 2010 are associated with the claims file.  He testified at his January 2011 Board hearing that he was routinely seeing his VA physician "every couple of months" for follow-up, which would indicate that pertinent VA treatment records since August 2010 may be available.  However, he testified later in the hearing that such treatment was for unrelated conditions.  The available VA outpatient treatment records, as discussed in detail herein below, show that the disability is nonsymptomatic.  (The most recent, pertinent VA treatment record, from in July 2010, shows that the disability is "stable.")  This is particularly significant because the Veteran, at the January 2011 Board hearing, extensively and carefully described his symptoms since service, but indicated that his symptoms had not gotten worse.  See Hr'g Tr. 5-6.  Accordingly, as the Veteran indicated at his hearing that his recent treatment at VA was for unrelated conditions, and as he testified that his symptoms have not worsened over the years, the Board finds that a remand for additional records is not necessary

Otherwise, the Board has carefully reviewed the evidence of record, but finds nothing to suggest that there is any outstanding evidence pertinent to the claim.   

First, in this regard, the Board notes a September 2010 inquiry by the RO indicating that the Veteran was awarded Social Security Administration (SSA) disability benefits effective from September 1978.  At present, the SSA records have not been obtained.  VA must obtain SSA records, where relevant, if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim); see also Baker v. West, 11 Vet. App. 163 (1998).  Here, the Veteran has not indicated that the SSA records are pertinent and the record does not otherwise indicate that they are relevant in the instant appeal.  Rather, as discussed in more detail herein below, the claims file includes an August 1981 decision from the Department of Labor Officer of Worker Compensation indicating that his unemployability was related to a psychiatric disorder.  More recently, the Veteran in his December 2005 claim that he was on permanent disability due to workplace injuries involving the left knee and ankle.  Thus, the record shows that the SSA records are not pertinent in the instant appeal.   

Second, the Board recognizes the Veteran's extensive arguments indicating that there are pertinent medical records missing from his prior treatment at United States Public Health Service (USPHS) facilities, including in the 1960s and later, while he was employed with the USPHS in the 1970s to 1980s.  However, the claims file already contains records from his hospitalization in 1963, and the claims file elsewhere shows that the RO undertook extensive efforts to attempt to obtain these records, including in February 2010, April 2010, and May 2010.  

More importantly, the USPHS records, if available, are nonetheless outside the pertinent period of appellate review, which begin in December 2005.  Certainly, the Board must consider a veteran's entire disability picture viewed in relation to his entire history.  See 38 C.F.R. § 4.1; See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, it is the present level of disability since the effective date of the grant of service connection that is of primary concern in all claims for increased ratings, such as the present one.  See Francisco, 7 Vet. App. at 58; see also In Fenderson v. West, 12 Vet App 119, 125-26 (1999).  Accordingly, the USPHS records, which concern the period prior to December 2005, are not necessary to decide the instant appeal.  Remanding this case for further attempts to obtain these records would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

For these reasons, the Board finds that no further evidentiary development is warranted in an attempt to obtain any potentially outstanding medical records from USPHS facilities.  See Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) (citing Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009) ("VA is not obligated to embark on an 'unguided safari' to seek all potentially relevant records."); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  

Also, the Veteran was afforded a VA examination in February 2007 to evaluate the severity of his service-connected Dubin-Johnson syndrome.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disability picture in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since that February 2007 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  To the contrary, the Veteran indicated at the January 2011 Board hearing that his symptoms were not worsening.  See Hr'g Tr. 6.  Although the Board recognizes the January 2011 statement from Veteran's service organization representative indicating that a new VA examination may be necessary due to the length of time that had passed since February 2007, the Board notes that remand for a new VA examination is not required solely because of the passage of time, which is indicated here.  VAOPGCPREC 11-95 (1995).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that a compensable rating is warranted for his Dubin-Johnson syndrome.  

As an initial matter, the Board wishes to acknowledge the Veteran's ongoing concern that the RO has characterized the disability as a "congenital disorder," rather than a service-incurred disability.  While clearly of importance to the Veteran, the question of whether this disability is "congenital" is immaterial and outside the scope of the Board's jurisdiction in the instant appeal.  Certainly, the RO's prior award of  service connection for the disability is recognition that it was encountered as a result of or incident to his Honorable active duty service.  See 38 C.F.R. §§ 3.303, 3.304, 4.1 (2011).  The instant appeal, however, is limited in scope to the question of whether a higher rating is warranted based on the severity of his symptoms since the award of service connection effective from December 2005.  See 38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1; see also Fenderson v. West, 12 Vet App 119, 125-26 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will limit its discussion accordingly. 

Similarly, the Board finds that a claim of entitlement to a TDIU is not a component of the instant appeal.  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  A claim for a TDIU is not a freestanding claim, however; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of either the initial claim or as a claim for an increase rating for a service-connected disability.  The VCAA's duties to notify and assist apply to the latter.  If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement the service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Here, the Veteran has expressly raised claims for nonservice-connected pension, but not a claim of entitlement to a TDIU, such as by filing a VA Form 21-8940.  Thus, a formal claim for a TDIU has not been received.  Moreover, an informal claim for a TDIU has not been reasonably raised as a component of his claim for a higher rating for Dubin-Johnson syndrome.  The claims file, as noted herein above, shows that the Veteran has been awarded SSA disability benefits effective from September 1978.  Further, he wrote in a November 2008 testimonial statement that he was terminated from a job in 1994 due to his service-connected liver disease.  He gave similar complaints at an April 2006 VA psychiatric evaluation.  

Yet, he wrote more recently in January 2008 that he had disability due to liver disease and its "complications," which he identified as stress causing jaundice.  He has also written in various statements, for instance in December 2005 and December 2008, that he was terminated from a prior job and is unable to work due to an anxiety disorder.  The record before the Board includes documents related to legal proceedings before the Department of Labor Officer of Worker Compensation in August 1981 concerning his discharge from a job in 1978 due to psychiatric symptoms.  The Board notes that this time period is contemporaneous to his award of SSA disability benefits in 1978.  

Furthermore, he clarified in his December 2005 testimonial statement (cited above) and again at his January 2011 Board hearing that his disability actually arose from orthopedic disabilities unrelated to his liver disease.  

Finally, the record before the Board now includes evidence from September 2006, June 2007, and August 2010 showing that he was working intermittently.  

In light of this record, the Board finds that a formal or informal claim for a TDIU has not been raised as a component of the instant claim for a higher initial rating for Dubin-Johnson syndrome.  (As noted in the Introduction section herein above, a claim for a TDIU is being referred to the AOJ as a component of a new claim of entitlement for a higher rating for his PTSD).  See Rice, 22 Vet. App. at 453-54.  

For these reasons, the single issue before the Board in this appeal concerns whether a compensable rating is assignable for the Veteran's Dubin-Johnson syndrome.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (2011); 38 C.F.R. §4.1 (2011).  Ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in December 2005.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

The Veteran's service-connected Dubin-Johnson syndrome is an unlisted condition in the list of diagnostic codes.  When an unlisted condition is encountered, a disability must be rated by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows:  The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27. 

Accordingly, the Board finds that the Veteran's Dubin-Johnson syndrome is best rated by analogy under the schedular criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345, which concerns chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  See 38 C.F.R. § 4.27.  This is, in fact, the same diagnostic code provision that the RO rated the condition under when service connection was established in 2007.

The diagnostic criteria of DC 7345 provide that a noncompensable (zero percent) rating is assigned for chronic liver disease that is nonsymptomatic.  A 10 percent rating is assigned for chronic liver disease involving intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is assigned for chronic liver disease involving daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for chronic liver disease involving daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for chronic liver disease involving daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  The highest available schedular rating, 100 percent, is assigned for chronic liver disease involving Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114 (2011). 

Sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated separately under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114, DC 7345, Note (1).  For purposes of evaluating conditions under diagnostic code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7345, Note (2).    

Furthermore, for purposes of evaluating conditions in §4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2011).  

The joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Finally, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In the present case, the Board finds after a careful review of the pertinent evidence of record that a compensable rating is not warranted for the Veteran's Dubin-Johnson syndrome, for the following reasons.  

First, the evidence shows that the disability is not manifested by intermittent fatigue, malaise, and anorexia.  A February 2007 VA examination and VA outpatient Gastroenterology consultations from August 2009, September 2009, and December 2009, reflect complaints of fatigue, malaise, and lethargy.  However, the VA Gastroenterology consultations from August 2009, September 2009, and December 2009 affirmatively show that his complaints are not related to Dubin-Johnson syndrome.  In fact, these notes show that the Veteran was counseled that his liver was "functioning well."  Because this medical evidence differentiates the Veteran's complaints from his Dubin-Johnson syndrome, his complaints are not attributable to the service-connected disability.  See Mittleider, 11 Vet. App. at 182.

Regardless of this evidence establishing that the Veteran's complaints of fatigue and malaise are not due to his Dubin-Johnson syndrome, the record before the Board also shows that the disability is not manifested by anorexia.  To the contrary, the ongoing VA treatment records continuously reflect that he was overweight, and counseled to lose weight.  An April 2006 VA psychiatric evaluation shows complaints of a twenty pound weight gain since that prior January.  A September 2006 VA progress note shows an assessment of obesity.  Also, a VA progress note from April 2008 shows that the Veteran himself described his appetite as "too good" and as "excellent" in July 2009.  Although his weight is shown to have fluctuated from a high of 216 in February 2009 to a low of 180 (during hospitalization for an unrelated surgery) in January 2007, his weight has otherwise been shown to consistently stay within a range from 197 (in July 2007) to the high of 216 in February 2009.  

Thus, there is no showing of anorexia.  

Furthermore, the Veteran testified at the January 2011 Board hearing that his doctor placed him on a restricted diet, so that he cannot eat anything with a lot of salt in it.  Although a restricted diet is listed in DC 7345 as a symptom of a 20 percent rating, the VA treatment records beginning in October 2001 show that this restriction is due to high blood pressure, which is unrelated to Dubin-Johnson syndrome.  See 38 C.F.R. § 4.114; Mittleider, 11 Vet. App. at 182.  Otherwise, his various testimonial statements, including his January 2011 Board hearing testimony, indicate that he restricts his own diet to control his symptoms.  A December 2009 VA Gastroenterology note reflects his report that he felt better when eating organic foods.  

In short, the evidence before the Board is inconsistent with intermittent fatigue, malaise, and anorexia, with minor or major weight loss, and/or requiring dietary restriction due to Dubin-Johnson syndrome, as required for a higher rating.  See 38 C.F.R. § 4.114, DC 7345.  

Additionally, the evidence shows that there have been no incapacitating episodes.  Although the VA treatment records reveal intermittent hospitalizations, these were unrelated to Dubin-Johnson syndrome.  Besides these unrelated hospitalizations, the VA treatment records show ongoing follow-up for other conditions, but only intermittent complaints associated with Dubin-Johnson syndrome.  Again, he underwent extensive work-up with VA Gastroenterology in 2009, but this revealed a liver that was "functioning well," despite the Veteran's certainty otherwise.  He himself testified at the January 2011 Board hearing that although he may have an occasional bad taste in his mouth, he did not experience symptoms that were incapacitating.  

In fact, the Veteran has consistently reported success in self-managing his symptoms without medication or treatment by a physician.  For instance, he wrote in a January 2007 testimonial statement that he had found a treatment that worked without drugs, surgery, or "Purification Rundowns."  He then wrote in January 2007 that his liver functions were normal because he had learned how to treat his disease.  In fact, he wrote in February 2008 that he had starting feeling better when he found out the disease could be treated without medication.  Although he wrote in July 2008 that his liver disease became more debilitating when he became stressed, he had found a treatment that worked for him.  He explained in November 2008 that he used detoxification, vitamins, and supplements to keep the disease in check, although he then wrote in September 2009 that it had taken him ten years to control the disease, which he did without supplements.  Most recently, he explained at the January 2011 Board hearing this his symptoms "went benign" once he had learned to watch what he eats.  Hr'g Tr. 7.

This evidence shows that the disability is not manifested by incapacitating episodes.  

In short, the pertinent evidence demonstrates that the Veteran's Dubin-Johnson syndrome is not manifested by a disability picture involving intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Accordingly, a compensable rating is not assignable.  See 38 C.F.R. § 4.114, DC 7345.  

The Board finds that a higher rating is not otherwise warranted.  Although a December 2009 VA ultrasound and liver spleen scan showed hepatomegaly, which is listed in DC 7345 as a symptoms of a 40 percent rating, this finding was determined to be consistent with fatty infiltration and was diagnosed as fatty liver disease.  The Board notes that fatty liver disease is not a component of the service-connected Dubin-Johnson syndrome.  In any event, the hepatomegaly, as discussed in detail herein above, is not accompanied with daily fatigue, malaise, and anorexia, or minor weight loss.  Accordingly, a higher rating is not assignable on this basis.  See 38 C.F.R. § 4.114.  

Overall, the record before the Board shows that the Veteran's predominant complaint is his belief that his Dubin-Johnson syndrome prevents the timely removal of toxins from his body.  The Board finds that while the Veteran's beliefs are credible, his is not competent to address the complex medical question concerning whether his liver has decreased function for toxin elimination. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); see also Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, the VA treatment records show that the Veteran's belief is inaccurate.  In particular, the VA Gastroenterology records from 2009, cited above, show that despite extensive discussions, the Veteran could not be convinced that his liver was functioning well.  More recently, his VA primary care physician in July 2010 noted that the Veteran felt his liver was inefficient in clearing his body of toxins despite "assurance multiple times from [Gastroenterology] regarding that this is not true."  This evidence shows that the Veteran's Dubin-Johnson syndrome is not manifested by such symptoms, and a compensable rating is not available on this basis.  See 38 C.F.R. § 4.114, DC 7345.

In light of the foregoing, the Board finds that a compensable initial rating for Dubin-Johnson syndrome is not assignable.  The overwhelming evidence shows that the disability is nonsymptomatic, which is consistent with a noncompensable rating under 38 C.F.R. § 4.114, DC 7345.  There are no other relevant diagnostic codes for consideration.  Schafrath, 1 Vet. App. at 593.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The Board may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (Vet.App. 2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  

If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  If analysis of the first two steps shows that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture shows the related factors discussed above, the final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the Veteran's Dubin-Johnson syndrome does not present an unusual or exception disability picture.  To the contrary, as explained in detail herein above, the disability has been nonsymptomatic throughout the initial rating period of appellate review.  This disability picture is contemplated by the rating schedule.  See 38 C.F.R. § 4.114, DC 7345.  Therefore, the assigned schedular evaluation is adequate and referral for extraschedular consideration is not required.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115-16.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

An initial compensable rating for Dubin-Johnson syndrome is denied.





____________________________________________
LAURA H. ESKENAZI
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


